Oo Oo NN DO A fF WY YN —

mw NY NY NY NY NY NY N N [| FF Ff FF FF Fe FEE DLlUmS
oN A AW Bk BN = FC 6 ent DH FF Ww NH =| &

 

 

Case 3:16-cv-00670-MMD-CBC Document 52 Filed 06/10/19 Page 1 of 3

AARON D. FORD
Attorney General
Robert W. DeLong, Bar No. 10022
Deputy Attorney General
State of Nevada
Bureau of Litigation
Public Safety Division
100 N. Carson Street
Carson City, NV 89701-4717
Tel: (775) 684-1120
E-mail: rdelong@ag.nv.gov

Attorneys for Defendants Stacy Barrett,
Jay Barth, James Dzurenda,

Dwight Neven, Jason Satterly,

and Anthony Warren

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
JOHN MELNIK,
Case No. 3:16-cv-00670-MMD-CBC

Plaintiff,

vs. MOTION TO EXTEND THE DEADLINE
TO FILE MOTIONS FOR
JAMES DZURENDA, et al., SUMMARY JUDGMENT
(Second Request)
Defendants.

 

Defendants, Stacy Barrett, Jay Barth, James Dzurenda, Dwight Neven, Jason Satterly, and
Anthony Warren, by and through counsel, Aaron D. Ford, Nevada Attorney General, and Robert W.
DeLong, Deputy Attorney General, hereby move to extend the deadline to file disoositive motions in
this matter by 10 days.

This is an inmate civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff John Melnik
(Plaintiff) is an inmate in the custody of the Nevada Department of Corrections (NDOC). This Court
granted an initial 30-day motion for extension of time to file dispositive motions on May 13, 2019.
(ECF No. 51.) Federal Rule of Civil Procedure 6(b)(1) governs enlargements of time and provides as

follows:
When an act may or must be done within a specified time, the court
may, for good cause, extend the time: (A) with or without motion or
notice if the court acts, or if a request is made, before the original
time or its extension expires; or (B) on motion made after the tim?
has expired if the party failed to act because of excusable neglect.

 
Oo fm ND OH fF WY NH —

Nw NH NH NY NY KY NY NY N FP fF Ff FF FF FF FF H TFT FS
oo ta A OA kB WN =| Fo oO OY DH FY NY - &

 

 

Case 3:16-cv-00670-MMD-CBC Document 52 Filed 06/10/19 Page 2 of 3

The proper procedure, when additional time for any purpose is needed, is to present a request
for extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D.
282 (W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
showing of good cause if timely made under subdivision (b)(1) of the Rule. Creecion v. Taubman, 8
F.R.D. 268 (N.D. Ohio 1947). The present deadline to file motions for summary ‘udgment is today,
June 10, 2019. (ECF No. 51 at 2.)

Defendants seek an enlargement of time to file dispositive motions in this matter because there
have been unforeseen staffing issues in the office recently. Two Deputy Attorney’s General (DAG)
have left the office in the last 45 days, which has required the reassignment o:’ several cases. In
addition, undersigned counsel is covering for another DAG’s early mediation conference on Tuesday of
this week. Due to the unforeseen workflow changes, Defendants respectfully request that the deadline
to file motions for summary judgment in this matter be extended for an additional 10 days. Defendants
do not expect to request an additional extension for this deadline. If granted, the new deadline to file
motions for summary judgment would be Thursday, June 20, 2019.

Good cause exists to extend the time to file this motion. This request is made in good faith and
not for the purpose of delay. Defendants respectfully submit that none of the parties will be prejudiced
by the extension of time sought.

AARON D. FORD
Attorney General

By: / 6-4 ©. On
ROBERT W. DELONG
Deputy Attorney General
State of Nevada

Bureau of Litigation
Public Safety Division

 

 

 
oO eo NHN DH AO F&F WD HY =

mw NY NY NY NY N NY N | [| - FF F FTF Fe Teh eh
SHR AR BDH =F 6 Ce RH Awn FB wWwN |

 

 

Case 3:16-cv-00670-MMD-CBC Document 52 Filed 06/10/19 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State cf Nevada, and that
on this 10th day of June, 2019, I caused to be deposited for mailing in the U.S. Mail a copy of the
foregoing, MOTION TO EXTEND THE DEADLINE TO FILE MOTIONS FOR SUMMARY
JUDGMENT (Second Request), to the following:

John Melnik, #30576
High Desert State Prison
P.O. Box 650

Indian Springs, NV 89070

Len we py
é

An employee of the
Office of the Attorney General

 
